The action has not been determined upon its merits. The judgment appealed from is not a final, but an interlocutory one that in no aspect of it can put an end to the action, nor it can have the effect to deprive the appellant of a substantial right that he may lose if the same shall not be reviewed at once and before final judgment; he can have the benefit of his exception, specified in the record, upon appeal from the final judgment, as well as at the present stage of the action. It may turn out that the plaintiff may be able to assert his alleged right successfully, notwithstanding the interlocutory judgment complained of.
The appeal was improvidently taken. It is settled by many authorities that an appeal does not lie from such judgment. Arrington v. Arrington,91 N.C. 301, and the cases there cited. Hicks v. Gooch, ante, 112.
Appeal dismissed.
Cited: Emry v. Hardee, 94 N.C. 792; Leak v. Covington, 95 N.C. 195;Blackwell v. McCaine, 105 N.C. 463; Emry v. Parker, 111 N.C. 261;Sinclair v. R. R., ibid., 509; Brown v. Nimocks, 126 N.C. 810.
(283)